UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

    DISTRICT OF COLUMBIA,

                           Plaintiff,                      Civil Action No. 14-180 (BAH) (AK)
                                                           consolidated with
                           v.                              Civil Action No. 13-2029 (BAH) (AK)

    ALICE KIRKSEY-HARRINGTON,                              Judge Beryl A. Howell

                           Defendant.

                                   MEMORANDUM AND ORDER

        This consolidated case was randomly referred to a Magistrate Judge for a report and

recommendation on the defendant’s Motion for Attorneys’ Fees and Costs (“Def.’s Mot.”), ECF

No. 23. See Order, ECF No. 21; Referral to Magistrate Judge, ECF No. 22. 1 On July 31, 2015,

the Magistrate Judge issued a report and recommendation, which recommended that the

defendant’s motion be granted in part and denied in part. Report and Recommendation (“R&R”)

at 17, ECF No. 27.

        Specifically, the R&R recommended excluding certain charges with respect to the

number of hours billed by defense counsel, R&R at 6–7, denying the defendant’s argument that

her counsel’s legal fees may not be reduced because of a violation of her procedural rights, id. at

9, and declining to award LSI Laffey Matrix rates because the defendant produced insufficient

evidence to demonstrate that such rates are the prevailing rates for IDEA litigation in the D.C.

metropolitan area, id. at 13 (citing Eley v. District of Columbia, No. 13-7196, 2015 WL 4153874,

at *6 (D.C. Cir. July 10, 2015)). Instead, the R&R recommended awarding USAO Laffey Matrix



1
 The related matters, Kirksey-Harrington v. District of Columbia, Case No. 13-2029 and District of Columbia v.
Kirksey-Harrington, Case No. 14-180, were consolidated on July 30, 2014. See Case No. 13-2029, Minute Order,
dated July 30, 2014.

                                                       1
rates for counsel’s work on this case, except for counsel’s February 25 to March 2, 2015 charges

for preparing the motion for attorneys’ fees, for which the R&R recommended awarding 75% of

USAO Laffey Matrix rates. Id. at 14–15. Lastly, the R&R recommended minor adjustments to

defense counsel’s time billed for travel, id. at 16, and reimbursing the defendant for certain costs,

id. at 16–17. Consequently, the R&R recommended awarding the defendant attorneys’ fees in

the amount of $68,903 and costs in the amount of $739.15. Id. at 18.

          The R&R cautioned the parties that failing to file a timely objection within 14 days of the

party’s receipt of the R&R could result in their waiving the right to appeal an order of the

District Court adopting the recommendations. See id. at 18–19. No objection to the R&R has

been timely filed, and the time to file such an objection has lapsed, see Local Civil Rule 72.3(b),

and, thus, any objections are deemed waived. See, e.g., Thomas v. Arn, 474 U.S. 140, 149–55

(1985).

          The Court, upon independent consideration of the pending motion and the entire record

herein, concurs with the recommendations made in the R&R. Accordingly, it is hereby

          ORDERED that the Report and Recommendation, ECF No. 27, is ADOPTED in full;

and it is further

          ORDERED that, for the reasons stated in the Report and Recommendation, the

Defendant’s Motion for Attorneys’ Fees and Costs, ECF No. 23, is GRANTED IN PART and

DENIED IN PART; and it is further

          ORDERED that, for the reasons stated in the Report and Recommendation, the

defendant is entitled to attorneys’ fees in the amount of $68,903 and costs in the amount of

$739.15; and it is further




                                                   2
       ORDERED that the plaintiff pay the defendant attorneys’ fees in the amount of $68,903

and costs in the amount of $739.15 by September 16, 2015, unless the parties reach an

alternative mutually agreeable date.

       SO ORDERED.

       This is a final appealable order.
                                                                    Digitally signed by Hon. Beryl A. Howell
                                                                    DN: cn=Hon. Beryl A. Howell, o=U.S.
       Date: August 18, 2015                                        District Court for the District of
                                                                    Columbia, ou=United States District
                                                                    Court Judge,
                                                                    email=howell_chambers@dcd.uscourts.
                                                                    gov, c=US
                                                                    Date: 2015.08.18 10:08:50 -04'00'
                                                   _________________________
                                                   BERYL A. HOWELL
                                                   United States District Judge




                                               3